DETAILED ACTION
It is noted to the Applicant that the new Examiner of Record is Kyle W. Kretzer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 22 February 2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 22 February 2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 98, 101, 10, 118, 120, 123, and 127.
Applicants have left claims 105, 106, 122, 126, and 128-130.
Applicants have canceled/previously canceled claims 1-97, 99-100, 102, 104, 107-117, 121, 124, and 125.
Claims 98, 101, 103, 105-106, 118-120, 122-123, and 126-130 are the current claims hereby under examination.
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a communication subsystem” in claim 98 and 127; and
“a waveform processing subsystem” in claim 98 and 127
These limitations are being interpreted  as follows:
“cloud-based … software … a single server or computer … a combination of software and harder”, or equivalents thereof, as disclosed in para. [0058] of the disclosure filed on 12/13/2019.
“cloud-based … software … a single server or computer … a combination of software and harder”, or equivalents thereof, as disclosed in para. [0058] of the disclosure filed on 12/13/2019.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see pages 12-16 of Remarks, filed 22 February 2022, with respect to claims 98, 101, 103, 105-106, and 118-130 have been fully considered and are persuasive. Applicants have amended or canceled claims 98, 119, 120-121, 123-125, and 130. Further, Applicants have provided support for claim 118 and “high elasticity” and “low elasticity” within the art (see page 13-14 of Remarks). Further, one of ordinary skill in the art would recognize the scope of the claim with high and low elasticity materials, as evident from Ganske et al. (Pub. No. US 2018/0200140) (see the 103 rejection of claims 118-119 below). The 112(b) rejection of claims 98, 101, 103, 105-106, and 118-130 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Response to Arguments
Applicant’s arguments, see page 16 of Remarks, filed 22 February 2022, with respect to claim 118 have been fully considered and are persuasive. Applicants have amended the claim to no longer encompass a human organism. The 101 rejection of claim 118 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 98, 101, 105, 120, 122-123, and 126-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (Pub. No. US 2017/0245769), hereinafter referred to as Niehaus, in view of Kitagawa et al. (Pub. No. US 2017/0367649), hereinafter referred to as Kitagawa, in view of Kenton M. Lyons (Pub. No. US 2013/0271350), hereinafter referred to as Lyons.
The claims are generally directed towards a system for measurement and analysis of blood pressure of a test subject comprising a blood pressure measuring cuff unit, wherein the cuff unit is communicatively coupled to a network, the cuff unit comprises one or more components, the cuff unit is constructed using a plurality of modules, the plurality of modules comprising three or more modules, at least some of the one or more components reside within at least one of the plurality of modules, and each of the plurality of modules are arranged adjacent to each other, wherein a first module of the plurality of modules is connected to a second module of the plurality of the modules adjacent to the first module by at least one hinge to enable said cuff unit to wrap around a wrist of the test subject; a waveform analysis subsystem comprising a communications subsystem coupled to one or more waveform processing subsystems via a first one or more interconnections, wherein the communications subsystem is communicatively coupled to the network; and wherein the cuff unit acquires a digital pulse pressure waveform from the wrist of the test subject, wherein the acquisition comprises occlusion and de-occlusion of an artery within the wrist of the test subject, 216/622,660 the cuff unit transmits the digital pulse pressure waveform to the waveform analysis subsystem via the network, the communications subsystem receives the digital pulse pressure waveform from the network, the communications subsystem transmits the received digital pulse pressure waveform via the first one or more interconnections to the one or more waveform processing subsystems, and the one or more waveform processing subsystems process the digital pulse pressure waveform to extract one or more blood pressure parameters and hemodynamic parameters.
Regarding Claim 98, Niehaus discloses a system for measurement and analysis of blood pressure of a test subject (Abstract, “devices and methods for estimating blood pressure using intelligent oscillometric blood pressure measurement techniques …”) comprising 
a blood pressure measuring cuff unit (Fig. 2, element 200, Fig. 3A-3B, elements 304, 324, and 344, and para. [0073]), wherein 
the cuff unit is communicatively coupled to a network (Fig. 4, element 402 and 420, and para. [0105], “blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or the cloud”), 
the cuff unit comprises one or more components (Fig. 2, elements 202, 204, 208, 210, 212, 214, etc., and para. [0073]); 
a waveform analysis subsystem (Fig. 4, element 420, Fig. 2, element 212) comprising a communications subsystem coupled to one or more waveform processing subsystems via a first one or more interconnections, wherein the communications subsystem is communicatively coupled to the network (Fig. 4, elements 402 and 420 are connected via arrows, and para. [0105], “IOBPM device … can connect to various secondary devices … communication links between the blood pressure device and the second devices are indicated by thick dashed lines … blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or cloud …”); and 
wherein the cuff unit acquires a digital pulse pressure waveform from the wrist of the test subject (para. [0079], “operate the pressure sensor and/or obtain pressure data from the pressure sensor …”), 
wherein the acquisition comprises occlusion and de-occlusion of an artery within the wrist of the test subject (para. [0044], “oscillometric blood pressure device”, para. [0071], and para. [0078], “deflation and/or inflation of the inflatable cuff”), 216/622,660 
the cuff unit transmits the digital pulse pressure waveform to the waveform analysis subsystem via the network (para. [0105]), 
the communications subsystem receives the digital pulse pressure waveform from the network (para. [0105]), 
the communications subsystem transmits the received digital pulse pressure waveform via the first one or more interconnections to the one or more waveform processing subsystems (para. [0105]), and 
the one or more waveform processing subsystems process the digital pulse pressure waveform to extract one or more blood pressure parameters and hemodynamic parameters (para. [0105], “the blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or cloud …” para. [0071], “estimates of blood pressure”, para. [0079], “operate the pressure sensor to obtain pressure data …”).
However, Niehaus does not explicitly disclose the cuff unit is constructed using a plurality of modules, at least some of the one or more components reside within at least one of the plurality of modules, and each of the plurality of modules are arranged adjacent to each other, wherein a first module of the plurality of modules is connected to a second module of the plurality of the modules adjacent to the first module by at least one hinge to enable said cuff unit to wrap around a wrist of the test subject.
Kitagawa teaches of a wrist-mounted living body information measuring instrument to determine blood pressure (Abstract, Fig. 1, and para. [0033]). Kitagawa further teaches the cuff unit is constructed using a plurality of modules (Fig. 1, element 101 and 102 and para. [0034]), arranged adjacent to each other (Fig. 1). Kitagawa further teaches one or more components reside within at least one of the plurality of modules (Fig. 1, element 100, 104, and 105, and para. [0037-0038]). Kitagawa further teaches the plurality of modules are connected by at least one hinge to enable the cuff to wrap around a wrist of the test subject (Fig. 1, element 103, element H, para. [0034], “body unit 102 is connected to body unit 101 by the hinge 103 …”, and para. [0035], “body units are shaped so as to conform to the outer shape of a wrist H …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure cuff disclosed by Niehaus to include a plurality of modules connected via a hinge to wrap around the wrist of a subject as taught by Kitagawa. Kitagawa teaches the body units and hinge allow for the device to conform and wrap around the wrist of the subject to obtain blood pressure (para. [0034-0035]). Kitagawa further teaches each body unit can include components to allow for display devices to be mounted (para. [0037-0038]). 
However, modified Niehaus does not explicitly disclose the plurality of modules comprises three or more modules.
Lyons teaches of an apparatus including a multi-segmented wearable accessory (Abstract, Fig. 1, and para. [0036-0037]). Lyons further teaches the multi-segmented wearable accessory can include more than three components (Fig. 1, element 14, “segments”, Fig. 5A, and para. [0038-0039]). Lyons further teaches the multi-segmented wearable accessory is configured to wrap around a respective body part, for example, a wrist (para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two body units disclosed by modified Niehaus to explicitly include three or more modules as taught by Lyons. Lyons teaches that a multi-segmented wearable accessory allows for multiple components and segments to cooperate with other segments (para. [0040]), while still being able to connected to each other (para. [0037]) and wrap around the wrist of the subject (para. [0036]). Therefore, one of ordinary skill would have recognized that using more than three modules would be an option to separate components while still being able to wrap around the wrist of the subject to obtain blood pressure data.
Regarding Claim 101, modified Niehaus discloses the system of claim 98, wherein the cuff unit comprises a bladder (Fig. 2, element 206, “cuff”) configured to conform to a shape of the wrist of the test subject (para. [0071], “pressure cuff around an arm or a wrist”), wherein the occlusion of the artery is performed by inflating the bladder (Fig. 9, element 906, “inflating the inflatable cuff”) and the de-occlusion of the artery is performed by deflating the bladder (Fig. 9, element 910, “controlling the release of the air from the inflatable cuff”).
Regarding Claim 105, modified Niehaus discloses the system of claim 98, wherein the one or more blood pressure parameters and hemodynamic parameters comprise: systolic blood pressure (para. [0102]), systolic blood pressure confidence level (para. [0144]), Mean Arterial Blood Pressure (MABP), MABP confidence interval, MABP confidence level, diastolic blood pressure (para. [0102]), diastolic blood pressure confidence interval (para. [0144]), diastolic blood pressure confidence level, pulse rate (para. [0102]), pulse rate variability, radial arterial pulse rise time, radial arterial pulse rise time confidence interval, radial arterial pulse peak time, radial arterial pulse peak time confidence interval, radial arterial pulse fall time, radial arterial pulse fall time confidence interval, 416/622,660pulse pressure, radial augmentation index (RAI), ejection duration, radial augmentation pressure, central aortic systolic pressure (CASP), peak relative time, ejection duration index, breathing rate, hemodynamic age, and breathing rate confidence interval (para. [0160-161] and Table 1 further disclose other biometric data capable of being determined).
Regarding Claim 120, modified Niehaus discloses the system of claim 98.
However, modified Niehaus does not explicitly disclose wherein the first module comprises a first part of the at least some of the one or more components, the second module comprises a second part of the at least some of the one or more components, the at least one hinge comprising a first hinge, the first part and the second part are electrically coupled by a second one or more interconnections, further wherein at least one of the second one or more interconnections occurs via the first hinge.
Kitagawa further teaches the first module and the second module each comprise some of the one or more components (Fig. 1, element 100, 104, and 105, and para. [0037-0038]). Kitagawa further teaches that both displays 104 and 105 are configured to display measured blood pressure values (para. [0062]) and the two body units are connected via the hinge (Fig. 1, element 103, and para. [0034]), therefore, the hinge allows for the two body units to be electrically connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of modules disclosed by modified Niehaus to explicitly disclose some of the components are disposed in the plurality of modules and the hinge allows for electrical connection between the modules. Kitagawa teaches the body units and hinge allow for the device to conform and wrap around the wrist of the subject to obtain blood pressure (para. [0034-0035]).
Regarding Claim 122, modified Niehaus discloses the system of claim 98, wherein the some of the one or more components residing within the plurality of modules are distributed among the plurality of modules to reduce a thickness of the cuff unit (Kitagawa, Fig. 1, elements 100, 104, and 105 are distributed among the modules, and not stacked therefore, reducing the thickness of the modules, and para. [0037-0039]).
Regarding Claim 123, modified Niehaus discloses the system of claim 122, wherein a size of each module of the plurality of modules is selected to enable accommodation of at least one part of the at least some of the one or more components, and to enable the wrapping to conform to a shape of the wrist of the test subject (Kitagawa, Fig. 1, and para. [0035], “inner circumferential surfaces of the body units 101 and 102 are shaped so as to conform to the outer shape of a wrist …”).
Regarding Claim 126, modified Niehaus discloses the system of claim 98, wherein the one or more waveform processing subsystems process the digital pulse pressure waveform to either detect or perform one or more of tachycardia, missed beats, pulsus alternans, premature contractions, circadian events, hemodynamic age, hemodynamic diagnosis, and hemodynamic reactions (para. [0102], “pressure sensor … display information obtained from the IOBPM device … systolic blood pressure, diastolic blood pressure, heart rate …”, all of which are circadian events).
Regarding Claim 127, Niehaus discloses a system for measurement and analysis of blood pressure of a test subject (Abstract, “devices and methods for estimating blood pressure using intelligent oscillometric blood pressure measurement techniques …”) comprising 
a blood pressure measuring cuff unit (Fig. 2, element 200, Fig. 3A-3B, elements 304, 324, and 344, and para. [0073]), wherein 
the cuff unit comprises one or more components (Fig. 2, elements 202, 204, 208, 210, 212, 214, etc., and para. [0073]), and
the cuff unit coupled to a network (Fig. 4, element 402 and 420, and para. [0105], “blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or the cloud”); 
816/622,660a waveform analysis subsystem (Fig. 4, element 420, Fig. 2, element 212) comprising a communications subsystem coupled to one or more waveform processing subsystems via a first one or more interconnections, wherein the communications subsystem is coupled to the network (Fig. 4, elements 402 and 420 are connected via arrows, and para. [0105], “IOBPM device … can connect to various secondary devices … communication links between the blood pressure device and the second devices are indicated by thick dashed lines … blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or cloud …”); and wherein 
the cuff unit acquires a digital pulse pressure waveform from the wrist of the test subject (para. [0079], “operate the pressure sensor and/or obtain pressure data from the pressure sensor …”), further wherein 
the acquisition comprises occlusion and de-occlusion of an artery within the wrist of the test subject (para. [0044], “oscillometric blood pressure device”, para. [0071], and para. [0078], “deflation and/or inflation of the inflatable cuff”), 
the cuff unit transmits the digital pulse pressure waveform to the waveform analysis subsystem via the network (para. [0105]), 
the communications subsystem receives the digital pulse pressure waveform from the network, and transmits the received digital pulse pressure waveform via the first one or more interconnections to the one or more waveform processing subsystems (para. [0105]), and 
the one or more waveform processing subsystems process the digital pulse pressure waveform to extract one or more blood pressure parameters and hemodynamic parameters (para. [0105], “the blood pressure measurement device can send blood pressure data to be processed and/or stored on a secondary device in the network or cloud …” para. [0071], “estimates of blood pressure”, para. [0079], “operate the pressure sensor to obtain pressure data …”).
However, Niehaus does not explicitly disclose the cuff unit is constructed using a plurality of modules, wherein each of the plurality of modules comprises a physical enclosure, at least some of the one or more components reside within at least one of the physical enclosures corresponding to at least one of the plurality of modules, each of the plurality of modules are arranged adjacent to each other, further wherein a first module of the plurality of modules is connected to a second module of the plurality of the modules adjacent to the first module by at least one hinge.
Kitagawa teaches of a wrist-mounted living body information measuring instrument to determine blood pressure (Abstract, Fig. 1, and para. [0033]). Kitagawa further teaches the cuff unit is constructed using a plurality of modules with a physical enclosure (Fig. 1, element 101 and 102 and para. [0034]), arranged adjacent to each other (Fig. 1). Kitagawa further teaches one or more components reside within at least one of the plurality of modules (Fig. 1, element 100, 104, and 105, and para. [0037-0038]). Kitagawa further teaches the plurality of modules are connected by at least one hinge to enable the cuff to wrap around a wrist of the test subject (Fig. 1, element 103, element H, para. [0034], “body unit 102 is connected to body unit 101 by the hinge 103 …”, and para. [0035], “body units are shaped so as to conform to the outer shape of a wrist H …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure cuff disclosed by Niehaus to include a plurality of modules connected via a hinge to wrap around the wrist of a subject as taught by Kitagawa. Kitagawa teaches the body units and hinge allow for the device to conform and wrap around the wrist of the subject to obtain blood pressure (para. [0034-0035]). Kitagawa further teaches each body unit can include components to allow for display devices to be mounted (para. [0037-0038]). 
However, modified Niehaus does not explicitly disclose the plurality of modules comprises three or more modules.
Lyons teaches of an apparatus including a multi-segmented wearable accessory (Abstract, Fig. 1, and para. [0036-0037]). Lyons further teaches the multi-segmented wearable accessory can include more than three components (Fig. 1, element 14, “segments”, Fig. 5A, and para. [0038-0039]). Lyons further teaches the multi-segmented wearable accessory is configured to wrap around a respective body part, for example, a wrist (para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two body units disclosed by modified Niehaus to explicitly include three or more modules as taught by Lyons. Lyons teaches that a multi-segmented wearable accessory allows for multiple components and segments to cooperate with other segments (para. [0040]), while still being able to connected to each other (para. [0037]) and wrap around the wrist of the subject (para. [0036]). Therefore, one of ordinary skill would have recognized that using more than three modules would be an option to separate components while still being able to wrap around the wrist of the subject to obtain blood pressure data.
Regarding Claim 128, modified Niehaus discloses the system of claim 127, wherein the one or more waveform processing subsystems process the digital pulse pressure waveform to either detect or perform one or more of tachycardia, missed beats, pulsus alternans, premature contractions, circadian events, hemodynamic age, hemodynamic diagnosis, and hemodynamic reactions (para. [0102], “pressure sensor … display information obtained from the IOBPM device … systolic blood pressure, diastolic blood pressure, heart rate …”, all of which are circadian events).
Regarding Claim 129, modified Niehaus discloses the system of claim 127, wherein the one or more blood pressure parameters and hemodynamic parameters comprise: systolic blood pressure (para. [0102]), systolic blood pressure confidence level (para. [0144]), Mean Arterial Blood Pressure (MABP), MABP confidence interval, MABP confidence level, diastolic blood pressure (para. [0102]), diastolic blood pressure confidence interval (para. [0144]), diastolic blood pressure confidence level, pulse rate (para. [0102]), pulse rate variability, radial arterial pulse rise time, radial arterial pulse rise time confidence interval, radial arterial pulse peak time, radial arterial pulse peak time confidence interval, radial arterial pulse fall time, radial arterial pulse fall time confidence interval, 416/622,660pulse pressure, radial augmentation index (RAI), ejection duration, radial augmentation pressure, central aortic systolic pressure (CASP), peak relative time, ejection duration index, breathing rate, hemodynamic age, and breathing rate confidence interval (para. [0160-161] and Table 1 further disclose other biometric data capable of being determined).
Regarding Claim 130, modified Niehaus discloses the system of claim 127.
However, modified Niehaus does not explicitly disclose wherein 1016/622,660the first module comprises a first part of the some of the one or more components; the second module comprises a second part of the some of the one or more components; the at least one hinge comprising a first hinge; and the first part and the second part are electrically coupled by a second one or more interconnections, wherein at least one of the second one or more interconnections occurs via the first hinge.
Kitagawa further teaches the first module and the second module each comprise some of the one or more components (Fig. 1, element 100, 104, and 105, and para. [0037-0038]). Kitagawa further teaches that both displays 104 and 105 are configured to display measured blood pressure values (para. [0062]) and the two body units are connected via the hinge (Fig. 1, element 103, and para. [0034]), therefore, the hinge allows for the two body units to be electrically connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of modules disclosed by modified Niehaus to explicitly disclose some of the components are disposed in the plurality of modules and the hinge allows for electrical connection between the modules. Kitagawa teaches the body units and hinge allow for the device to conform and wrap around the wrist of the subject to obtain blood pressure (para. [0034-0035]).
Claim 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (Pub. No. US 2017/0245769), hereinafter referred to as Niehaus, in view of Kitagawa et al. (Pub. No. US 2017/0367649), hereinafter referred to as Kitagawa, in view of Kenton M. Lyons (Pub. No. US 2013/0271350), hereinafter referred to as Lyons as applied to claim 98 above, and further in view of Lane et al. (Pub. No. US 2009/0156946), hereinafter referred to as Lane.
Regarding Claim 103, modified Niehaus discloses the system of claim 98, wherein: the cuff unit comprises an accelerometer (Fig. 2, element 216, and para. [0157], “biometric monitoring devices … accelerometers”); further wherein the accelerometer obtains one or more readings (Fig. 13, and para. [0157]), the cuff unit transmits the one or more readings to the waveform analysis subsystem over the network (para. [0105], “blood pressure measurement device can send blood pressure data (or other biometric data) to one or more of the secondary device to be processed and/or stored …”), the communications subsystem receives the one or more readings from the network, 316/622,660the communications subsystem transmits the received one or more readings via the first one or more interconnections to the one or more waveform processing subsystems (para. [0105]), and the processing of the acquired digital pulse pressure waveform comprises the one or more waveform processing subsystems using the one or more readings to produce a corrected digital pulse pressure waveform (Fig. 16, and para, [0147]), and the extraction of one or more blood pressure parameters and hemodynamic parameters is performed using the corrected digital pulse pressure waveform (para. [0148]).
However, modified Niehaus does not explicitly disclose the accelerometer is a 3-axis accelerometer.
	Lane teaches of a blood pressure cuff (Abstract, Fig. 1A, element 100) comprising a 3-axis accelerometer (Fig. 1A, element 101, and para. [0048] and [0072]). Lane further teaches of using the accelerometer to obtain one or more readings to eliminate motion data from a digital pulse pressure waveform (para. [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accelerometer disclosed by modified Niehaus to explicitly use a 3-axis accelerometer. Lane teaches that a 3-axis accelerometer is preferable for eliminating motion data in a signal, to improve pulse pressure waveform data (para. [0072]).
Claim 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (Pub. No. US 2017/0245769), hereinafter referred to as Niehaus, in view of Kitagawa et al. (Pub. No. US 2017/0367649), hereinafter referred to as Kitagawa, in view of Kenton M. Lyons (Pub. No. US 2013/0271350), hereinafter referred to as Lyons as applied to claim 98 above, and further in view of Wei Zhang (Pub. No. US 2013/0274620), hereinafter referred to as Zhang.
Regarding Claim 106, modified Niehaus discloses the system of claim 98, wherein: the cuff unit comprises a measurement subsystem and an analog-to-digital (A/D) converter (para. [0075], “pressure sensor can include … force sensor, force sensitive resistor … piezo sensor …”, these sensors would necessitate an analog to digital converter); the acquisition of the digital pulse pressure waveform by the cuff unit comprises the measurement unit capturing an analog pulse pressure waveform, the A/D converter sampling the captured analog pulse pressure waveform, the A/D converter converting the sampled analog pulse pressure waveform into the digital pulse pressure waveform (para. [0105]); and one or more waveform analytics are performed on the digital pulse pressure waveform by at least one of the one or more waveform processing subsystems or a third party system, 516/622,660wherein the one or more waveform analytics comprise using at least one correlation-based classification technique (para. [0113] and [0121]).
However, modified Niehaus does not explicitly disclose the analog-to-digital converter has a 24-bit or higher resolution which causes the digital pulse pressure waveform to be a high fidelity digital representation to increase an accuracy of the extraction of said one or more blood pressure parameters and hemodynamic parameters.
Zhang teaches of a system for determining blood pressure within a subject (Fig. 3), comprising a blood pressure measuring cuff unit (Fig. 3, element 11 and 12, and para. [0081]). Zhang further teaches of using an A/D converter with a 24-bit resolution or higher to have high fidelity digital representation of the analog pulse pressure waveform (para. [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the A/D converter disclosed by modified Niehaus to explicitly use an A/D converter with a 24-bit resolution or higher as taught by Zhang. Zhang teaches that the higher resolution allows for more accurate blood pressure parameters to be extracted from the digital data (para. [0091]). 
Claims 118 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (Pub. No. US 2017/0245769), hereinafter referred to as Niehaus, in view of Kitagawa et al. (Pub. No. US 2017/0367649), hereinafter referred to as Kitagawa, in view of Kenton M. Lyons (Pub. No. US 2013/0271350) as applied to claim 101 above, and further in view of Ganske et al. (Pub. No. US 2018/0200140), hereinafter referred to as Ganske.
Regarding Claim 118, modified Niehaus discloses the system of claim 101, wherein said cuff unit comprises an inner layer and an outer layer (Fig. 2, element 206, and para. [0074], “inflatable cuff”, inherently an inflatable cuff will have an inner and outer layer), wherein the inner layer is constructed using a high elasticity material and is configured to be in contact with the wrist of the subject (para. [0074]).
However, modified Niehaus does not explicitly disclose wherein the outer layer is constructed using a low elasticity material and the plurality of modules is attached to said outer layer, and the bladder is enclosed within said inner layer and said outer layer, such that the inner layer expands when the bladder inflates, and the outer layer maintains a stable form when the bladder inflates to contain pressure applied to the wrist of the test subject.
Ganske teaches of a system including an inflatable cuff to fit around a limb of a subject configured to inflate and deflate (Abstract and Fig. 7C). Ganske further teaches an outer layer (Fig. 7C, element 18), which includes an exterior surface of the device (para. [0194]). Ganske further teaches the outer layer is formed using low-stretch material (para. [0194]) and is configured to have modules attach to the outer layer (Fig. 7B, element 702). Ganske further teaches that the bladder is enclosed within an inner layer and an outer layer (Fig. 7C, element 18, 20, and 16). Ganske further teaches the as the cuff expands, the outer layer does not expand due to the rigid outer layer with reinforcing structures (para. [0193]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff structure disclosed by modified Niehaus to explicitly use a cuff with a low flexibility exterior with a high flexibility interior. Ganske teaches that the rigid exterior allows for the pressure to be distributed throughout the entire cuff in the axial direction to provide a substantially uniform pressure across the axial width of the cuff (para. [0193]). One of ordinary skill would have also recognized a rigid exterior would allow for the external components to not be moved during pressurization.
Regarding Claim 119, modified Niehaus discloses the system of claim 118.
However, modified Niehaus does not explicitly disclose wherein the first module comprises a first part of the at least some of the one or more components, the second module comprises a second part of the at least some of the one or more components, the first part and the second part are electrically coupled by a second one or more interconnections.
Kitagawa further teaches the first module and the second module each comprise some of the one or more components (Fig. 1, element 100, 104, and 105, and para. [0037-0038]). Kitagawa further teaches that both displays 104 and 105 are configured to display measured blood pressure values (para. [0062]) and the two body units are connected via the hinge (Fig. 1, element 103, and para. [0034]), therefore, the hinge allows for the two body units to be electrically connected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of modules disclosed by modified Niehaus to explicitly disclose some of the components are disposed in the plurality of modules and the hinge allows for electrical connection between the modules. Kitagawa teaches the body units and hinge allow for the device to conform and wrap around the wrist of the subject to obtain blood pressure (para. [0034-0035]).
	However, modified Niehaus does not explicitly disclose the construction of the outer layer using the low elasticity material enables the second one or more interconnections to be preserved during the inflating and deflating of the bladder.
Ganske further teaches the rigid outer layer allows for components to be electrically connected during inflating and delating (Fig. 7B and 7C, elements 702, 704, 32, and para. [0191]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff disclosed by Neihaus to explicitly use a low elasticity material on the outside to allow for the reinforcing properties as taught by Ganske (para. [0191]). 
Response to Arguments
Applicant’s arguments, see page 16 of Remarks, filed 22 February 2022, with respect to the rejection(s) of claim(s) 98 and 127 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kenton M. Lyons (Pub. No. US 2013/0271350), hereinafter referred to as Lyons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791